DETAILED ACTION
Claims 1-8 are pending in this application. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations of “module for” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  It is not clear to a person having ordinary skill in the art what constitute the metes and bounds of the claims because it is unclear what structure, if any, corresponds to the modules, or if the modules are solely comprised of software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-8, under Step 2A claims 1-8 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented system for managing access to electronic content comprising: a computer-implemented server module for containing a plurality of files including content on a server including a processor; a registration module for collecting user information for a plurality of users to a portal to the server and for creating a profile of data associated with each user, wherein the plurality of users of the collaboration portal register as a regular member or a publisher member, the regular member having authorization to read, share, collaborate, upload material; an electronic reading module for providing access to each user to selected content for user visualization on a device from the server without downloading the content to the user the module verifying that the user can have access to publisher rights for the selected book by checking user information on the server and the profile; an upload module for transferring content to a portal database of the server for the verified user to allow the user to view the content, edit the content, and to associate with the profile of the user; and a collaboration authoring tool for permitting at least two verified users to share digitally formatted information via a portal having a graphical user interface front end, work together and interact in the portal having the graphical user interface front end containing digitally stored information, use a web-based authoring tool that can manage collaborative authoring and generate targeted content, while permitting data for the history and activities for each user while working together and interacting in the portal having a graphical user interface front end in the collaboration module to be summarized and associated with each user's profile, creating a summary of user history and activities for access in the profile of each user.
    
                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to manage book content and access (Specification ¶0002). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a server and a processor. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-8 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-8 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-8 do not set forth further additional elements. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 1-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Taub et al., US PG Pub 2008/0190271 A1 (hereafter “Taub”).

Regarding claim 1, Taub discloses a computer-implemented system for managing access to electronic content comprising: 
a computer-implemented server module for containing a plurality of files including content on a server including a processor (¶¶0046 and 0074); 
a registration module for collecting user information for a plurality of users to a portal to the server and for creating a profile of data associated with each user, wherein the plurality of users of the collaboration portal register as a regular member or a publisher member, the regular member having authorization to read, share, collaborate, upload material (¶¶0129-0132, 0145-0152, 0170, and 0238); 
an electronic reading module for providing access to each user to selected content for user visualization on a device from the server without downloading the content to the user the module verifying that the user can have access to publisher rights for the selected book by checking user information on the server and the profile (¶¶0043-0049 and 0214-0217); 
an upload module for transferring content to a portal database of the server for the verified user to allow the user to view the content, edit the content, and to associate with the profile of the user (¶¶0035-0042 and 0128-0132); and 
a collaboration authoring tool for permitting at least two verified users to share digitally formatted information via a portal having a graphical user interface front end, work together and interact in the portal having the graphical user interface front end containing digitally stored information, use a web-based authoring tool that can manage collaborative authoring and generate targeted content, while permitting data for the history and activities for each user while working together and interacting in the portal having a graphical user interface front end in the collaboration module to be summarized and associated with each user's profile, creating a summary of user history and activities for access in the profile of each user (¶¶0039, 0047-0048, 0125-0129, 0144, 0170, 0179, and 0238).

Regarding claim 2, Taub discloses the system of claim 1, wherein the plurality of users include a publisher (¶¶1028-0129, 0171, and 0179).

Regarding claim 3, Taub discloses the system of claim 1, wherein the file has a data, document, audio, or video format (¶0035).

Regarding claim 4, Taub discloses the system of claim 1, wherein the collaboration authoring tool allows verified users to selectively pass an electronic authoring and editing pen to each other while working together on file content (¶0158).

Regarding claim 5, Taub discloses the system of claim 1, further comprising a collaboration audio and video module allowing verified users to interact in real time while co-authoring, uploading, sharing, messaging, and publishing files (¶¶0035, 0043, and 0128).

Regarding claim 6, Taub discloses the system of claim 1, further comprising a hands free module allowing verified users to interact in real time while co-authoring, uploading, sharing, messaging, and publishing files (¶¶0074, 0150, 0166, and 0215).

Regarding claim 7, Taub discloses the system of claim 1, further comprising a highlighting and markup module allowing verified users to highlight and markup content (¶¶0215-0223).

Regarding claim 8, Taub discloses the system of claim 7, further comprising a file import module for importing and transferring content into a collaboration, and to a portal database of the server for the verified users to allow the user to view and edit the content (¶¶0047-0052, 0125-0143, and 0179).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palaniappan, US PG Pub 2010/004944 A1, teaches book creation in an online collaborative environment.
Bullock, US PG Pub 2011/0261030 A1, teaches an enhanced ebook and ehanced ebook reader.
Non-patent literature Novotny, Jason, Michael Russell, and Oliver Wehrens, teaches a portal framework for building collaborations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625